Case 2:19-cr-00067-DBH Document4 Filed 04/03/19 Pagelof3 PagelD #: 6

UNITED STATES DISTRICT COURT

sRISRRICWOF MAINE
SST
UNITED STATES OF AMBREQSD 8 FILE

. 2\
v. 79 APR -3 Ay Case No. D4 ev Gt yet

JESSICA CHILDS >
oem DEPUTY CLERK

PROSECUTION VERSION

If this case were to proceed to trial, the government would prove that between
about February 2010 and September 2015, in the District of Maine, the Defendant,
Jessica Childs, devised and executed a scheme to defraud that affected a financial
institution. The government would also prove that on about August 5, 2015, Childs,
for the purpose of executing the scheme, caused an interstate wire communication to
be transmitted. The government would prove the following facts through witness
testimony, electronic evidence, and documentary evidence.

Childs was an employee of Women Unlimited (WU), a non-profit organization
located in Augusta, Maine. As the Finance Director of WU, Childs had access to the
company’s bank accounts, credit cards and accounting system. WU had a credit card
issued by Kennebec Savings Bank (KSB), located in Augusta. KSB’s deposits were
insured by the Federal Deposit Insurance Corporation at all relevant times, and KSB
was therefore a “financial institution” as defined under federal law.

Beginning in about February 2010, Childs used WU’s KSB credit card to
make personal purchases, frequently over the internet. She also used the KSB card to
obtain cash advances, and then used the funds for personal purchases. Her use of the

KSB card for these purposes was done without WU’s knowledge or authorization.
Case 2:19-cr-00067-DBH Document4 Filed 04/03/19 Page2of3 PagelD#: 7

Childs used WU funds to pay the charges fraudulently incurred on the KSB
credit card as a result of her personal purchase and cash advances. WU was not aware
that its funds were being used to pay for her fraudulent credit card charges. Her
fraudulent purchases and cash advances, and fraudulent use of WU funds to pay the
resulting credit card charges, continued until her actions were discovered in about
October 2015.

On August 5, 2015, for the purpose of executing her scheme, Childs used the
KSB card to obtain a $302.00 cash advance using an automatic teller machine in
Augusta, Maine. The transaction was accomplished via an interstate wire
communication from Maine to a location outside the state.

Childs’s fraudulent use of WU’s funds to pay for her unauthorized credit card
purchases and cash advances defrauded WU. Her use of the KSB credit card to make
fraudulent purchases and cash advances also affected KSB. Indeed, KSB ultimately

charged off a portion of the fraudulent purchases and advances.

Respectfully submitted,

ae

eee el ede

Craig M/ Wolff \
Assistant United States Attorhey

Dated: April 3, 2019
Case 2:19-cr-00067-DBH Document4 Filed 04/03/19 Page3of3 PagelD#: 8

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

CERTIFICATE OF SERVICE
I hereby certify that on April 3, 2019, I filed this Prosecution Version by

hand with the Clerk of Court. I also sent a copy via email to the following:

Stacey D. Neumann, Esq.
sneumann@mpmlaw.com

HALSEY B. FRANK.
UNITED STATES ATTORNEY

Ps

C9 vd ie Seat
[tant United : States omey
US. Attorney’ s Office
100 Middle Street Plaza, East
Tower
Portland, ME 04101
(207) 780-3257
craig.wolff@usdo].gov
